IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-60637
                           Summary Calendar



SERGIO ACOSTA-HERNANDEZ,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                           Respondent.

                          - - - - - - - - - -
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                              A93 216 844
                          - - - - - - - - - -

                           February 12, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Sergio Acosta-Hernandez seeks review of the Board of

Immigration Appeals’ (BIA’s) order denying him discretionary

relief from a final order of exclusion.       He asserts that, in

declining to grant him such relief, the Board failed to attach

appropriate weight to his positive attributes and erroneously

placed too great an emphasis on his conviction for possession of

marihuana with intent to distribute.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60637
                                -2-

     Because Acosta’s exclusion proceedings were pending as of

the effective date of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (IIRIRA) but a final order

was not entered until after September 30, 1996, the IIRIRA’s

transitional rules apply to his case.     See Lerma de Garcia v.

INS, 141 F.3d 215, 216 (5th Cir. 1998).    As a result, this court

is without jurisdiction to hear any appeal from the order of

exclusion or from the Board’s denial of discretionary relief from

this order.   See IIRIRA § 309(c)(4)(E) & (G) (codified at 8

U.S.C. § 1101 (Supp. 1998)).   Accordingly, this appeal is

DISMISSED.